—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Hepner, J.), dated December 18, 1998, which denied his objections to an order of the same court (LaFreniere, H.E.), dated September 4, 1998, denying his application to suspend his child support obligation and granting the mother’s petition to enforce a prior order of support.
Ordered that the order is affirmed, with costs.
The Family Court properly rejected the father’s claim that because of, inter alia, his prolonged unemployment, he was entitled to a suspension of his child support obligation. The father failed to present any competent evidence to support his claim that he had used his best efforts to obtain employment commensurate with his qualifications and experience (see, Matter of Dallin v Dallin, 250 AD2d 847; Matter of Heverin v Sackel, 239 AD2d 418; Matter of Yepes v Fichera, 230 AD2d 803).
The father’s remaining contentions lack merit. Santucci, J. P., Joy, Thompson and Goldstein, JJ., concur.